ORDER
PER CURIAM.
On consideration of appellee’s petition for rehearing en banc, the response thereto, the motion to file transcript relevant to the petition for rehearing en banc, and the opposition thereto; and it appearing that the majority of the judges of this court, has voted to grant the petition for rehearing en banc, it is
ORDERED that the motion to file transcript relevant to the petition for rehearing en banc is granted and the Clerk is directed to file the lodged transcript. It is
FURTHER ORDERED that appellee’s petition for rehearing en banc is granted and that the opinion and judgment of November 6, 1989, 565 A.2d 635, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before November 19, 1990.